Citation Nr: 0111938
Decision Date: 04/25/01	Archive Date: 07/18/01

DOCKET NO. 94-11 412               DATE APR 25, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Baltimore, Maryland

THE ISSUE

Entitlement to service connection for hypertension, a kidney
disorder, gastrointestinal distress, and anemia, claimed to be
proximately due to or the result of a service-connected psychiatric
disorder.

REPRESENTATION

Appellant represented by: Maryland Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from August 1943 to
December 1944.

This matter initially came before the Board of Veterans' Appeals
(Board) on appeal from an April 1993 rating decision of the RO,
which denied claims of service connection for hypertension and a
kidney disorder secondary to service-connected psychiatric
disability (as not well-grounded). A June 1995 RO decision, among
other actions not presently on appeal, denied claims of service
connection for gastrointestinal distress (to include nausea and
diarrhea), insomnia, anemia, and "any other identifiable condition"
secondary to service-connected psychiatric disorder (denied as not
well-grounded). At that time, the RO also denied a claim for an
earlier effective date for the grant of service connection for
varicose veins, prior to March 1, 1971, based on a claim of clear
and unmistakable error (EED-CUE), to include CUE in a March 9, 1945
RO rating decision. The veteran appealed these matters to the
Board.

In May 1998, the Board denied the veteran's claims of service
connection, as well as the EED-CUE claim. It is noted that the May
1998 Board decision included a remand of the veteran's petitions to
reopen claims of service connection for a left varicocele and
residuals of an injury to the left side of the body, based on
whether new and material evidence has been submitted. Those matters
presently remain at the RO, and are not before the Board at this
time.

The veteran appealed to the United States Court of Appeals for
Veterans Claims (the Court). In August 2000, the Court issued a
decision which vacated the decision of, and remanded to, the Board
as to the claims of hypertension, a kidney disorder,
gastrointestinal distress, and anemia, as detailed here in the
below Board Remand. At that time, the Court also affirmed the
Board's denials of the claims of secondary service connection for
insomnia and "any other identifiable condition" claims, as well as
the EED-CUE claim. Judgment was entered in September 2000. In
November 2000, the Court recalled its September 2000 judgment as to
the affirmed issues due to the enactment of the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000), and its potential effect on the

2 -

disposition of these issues. Thus, the issues of entitlement to
service-connection for insomnia and "any other condition" secondary
to a service-connected psychiatric disorder, and the EED-CUE claim
remain before the Court pending further adjudication, and are not
before the Board at this time.

REMAND

The Board notes that the VCAA represents a significant change in
the law during the pendency of this appeal. Effective November 9,
2000, the VCAA, among other things, eliminates the concept of a
well-grounded claim, redefines the obligations of VA with respect
to the duty to assist, and supercedes the decision of the Court in
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam
order), which had held that VA cannot assist in the development of
a claim that is not well grounded. This change in the law is
applicable to all claims filed on or after the date of enactment of
the VCAA, or filed before the date of enactment and not yet final
as of that date. Veterans Claims Assistance Act of 2000 (VCAA),
Pub. L. No. 106-.475, 7, subpart (a), 114 Stat. 2096, ____ (2000).
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a
Remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. See Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 3-4, 114 Stat.
2096, ____ (2000) (to be codified as amended at 38 U.S.C. 5102,
5103, 5103A, and 5107). In addition, because the VA RO has not yet
considered whether any additional notification or development
action is required under VCAA, it would be potentially prejudicial
to the appellant if the Board were to proceed to issue a decision
at this time. See Bernard v. Brown, 4 Vet. App. 384 (1993); VA
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed.
Reg. 49,747 (1992)). Therefore, for these reasons, as well as for
additional reasons listed below, a Remand is required.

3 -

The August 2000 Court decision remanded the veteran's claims of
service connection for hypertension, as secondary to a service-
connected psychiatric disorder, for consideration of a July 1990
medical report noting that the veteran's hypertension was mildly
increased secondary to agitation, as well as a May 1992 record
indicating a question as to any increased hypertension secondary to
anxiety. The Court also noted that a June 1993 VA treatment record
indicates that the veteran's kidney disorder may be due to
somatization or high doses of medication taken for service-
connected psychiatric disability. The Court notes that evidence of
record, including a January 1993 treatment record and May 1994 VA
examination testing, indicates a diagnosis of anemia, and that
diagnoses of gastrointestinal distress, are shown by medical
evidence dated in 1993 and 1994 which show diagnoses of gastritis,
duodenitis and irritable bowel syndrome. As such, the veteran
should be provided all appropriate VA examinations, with a full and
complete medical review of his documented clinical history and
medical opinions as to etiology of any hypertension, kidney
disorder, gastrointestinal disorder, and anemia.

Additional VA and non-VA treatment records may exist which have not
been obtained at the RO for consideration in the appeal. At his
January 1997 personal hearing, the veteran indicated that he
received potentially pertinent treatment in 1945 or 1946 at the VA
Medical Center (VAMC) in New York, New York, and the VAMC in
Baltimore Maryland in 1971--although he could not recall the month
of such treatment. The RO should contact the veteran requesting
that he identify all pertinent VA and non-VA treatment, and the RO
should obtain copies of all identified records, for use in the
appeal. In doing so, it should be noted, and the veteran should be
so informed, that the VAMC in Bronx, New York, advised the VA RO in
March 1995 that any records of 1944 or 1945 regarding treatment
received by the veteran would have been destroyed years ago. As
such, these records are not available, and no further development
in this regard is indicated.

In view of the foregoing, this case is hereby REMANDED for the
following:

1. The RO should appropriately contact the veteran and request that
he submit the names, addresses, and

4 -

approximate dates of treatment of all VA and/or non-VA (private)
care providers who have treated him for hypertension, kidney
disorder, gastrointestinal distress, or anemia, or any related
symptomatology, dated from December 1944 to the present. The
veteran should be requested to provide a brief, clear and legible
statement of any such treatment, as prior statements have been
partially illegible and confusing.

Thereafter, the RO should obtain copies of any additional VA and/or
non-VA (private) records dated from December 1944 to the present,
including those from the VA outpatient center located in New York,
New York, and Baltimore, Maryland, as well as any other VA and/or
non-VA medical facility or provider identified by the veteran,
dated from December 1944 to the present (other than the VAMC in
Bronx, New York, records from which are documented to not be
available).

As to any private treatment records, the RO should first secure the
necessary release(s), prior to the RO obtaining copies of any such
records.

2. The veteran should be scheduled for all appropriate VA
examinations to determine the nature, etiology, and severity of any
hypertension, kidney disorder, gastrointestinal distress, and
anemia, if found on examination. All indicated tests and studies
should be performed, and the claims folders must be made available
to the examiners for use in the study of the case.

5 -

Each examiner should specifically identify symptoms of any service-
connected hypertension, kidney disorder, gastrointestinal distress,
or anemia, as well as the etiology of same, to include a statement
as to whether, any such disorder is secondary to, or aggravated by,
service-connected anxiety reaction. Each examiner should set forth
all findings and conclusions, along with rationale and support for
the diagnoses entered, in a clear, comprehensive and legible
manner, with reference to supporting evidence.

3. The RO should ensure that all requested development has been
completed (to the extent possible) in compliance with this Board
Remand. If actions taken are deficient in any manner, appropriate
corrective action should be undertaken. Any other development
deemed warranted by the record should be undertaken by the RO.

4. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000 is completed. In particular, the RO should
ensure that the new notification requirements and development
procedures contained in sections 3 and 4 of the Act (to be codified
as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107) are fully
complied with and satisfied.

The RO should readjudicate the veteran's claims of secondary
service connection for hypertension, a kidney disorder,
gastrointestinal distress and anemia. If any benefit sought by the
veteran continues to be denied, he and his representative must be
furnished a Supplemental Statement of the Case (SSOC) and given an
opportunity

- 6 -

to respond before the case is returned to the Board for further
appellate consideration.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

BARBARA B. COPELAND 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

7 -



